Reversed and Remanded and Opinion filed February 20, 2003








Reversed and Remanded and Opinion filed February 20,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00776-CV
____________
 
KRISTIN
WILKINSON, Appellant
 
V.
 
JAMIE
CIDZIK and JERRY CIDZIK, Appellees
 

 
On Appeal from the County Court at Law No. 1
Harris
County, Texas
Trial Court Cause No. 753,716
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed April 4, 2002.
On February 11, 2003, the parties filed an agreed motion to
dismiss the appeal in order to effectuate a compromise and settlement
agreement.  See Tex. R. App. P. 42.1.  The parties ask that we set aside the
judgment of the County Civil Court at Law No. 1 without regard to the merits of
the appeal, and remand the cause to the trial court for rendition of judgment
in accordance with the parties= settlement agreement.  




Rule 43.2 sets out the type of judgments an appellate court
may render.  Vacating the trial court=s judgment and remanding the cause to
the trial court is not one of the permissible judgments.  Accordingly, we construe the parties= motion to be a motion to reverse the trial court=s judgment and to remand to the trial
court for rendition of judgment in accordance with the parties= settlement agreement.  The motion is granted.
Accordingly, we reverse the trial court=s judgment of April 4, 2002, and
remand the cause to the trial court for rendition of judgment in accordance
with the parties= settlement agreement.
 
PER CURIAM
 
Judgment rendered and Opinion
filed February 20, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.